OPINION OF THE COURT

Per Curiam.

Petitioner, Departmental Disciplinary Committee, moves for *245reargument of our order of August 3, 1978 for a reference and report in disciplinary proceedings directed against the respondent herein, that the order be recalled and that respondent’s name be stricken from the roll of attorneys and counselors at law in the State of New York, pursuant to subdivision 4 of section 90 of the Judiciary Law.
Respondent was admitted to the Bar in the First Department on December 12, 1958.
On June 27, 1977 he pleaded guilty in the United States District Court, Southern District of New York, to a charge of conspiring to violate the Securities Law (US Code, tit 18, § 371), a Federal felony.
On September 29, 1977 he received a suspended sentence upon his plea of guilty.
Petitioner, proceeding under subdivision 4 of section 90 of the Judiciary Law, has presented to this court a certified copy of the judgment of conviction.
Matter of Thies (45 NY2d 865) has clarified any questions which appeared in the wake of Matter of Chu (42 NY2d 490). “No longer may consideration be given to the gravity of the offense and mitigating circumstances”. (Matter of Thies, supra, p 867.) The Court of Appeals reaffirmed its earlier ruling that "the conviction of an attorney for criminal conduct judged by the Congress to be of such seriousness and so offensive to the community as to merit punishment as a felony is sufficient ground to invoke automatic disbarment” (Matter of Chu, supra, p 493).
The motion for reargument is granted, the order for a reference and a report is recalled, and this court orders that respondent’s name be stricken from the roll of attorneys and counselors at law.
Murphy, P. J., Kupferman, Lupiano, Birns and Silver-man, JJ., concur.
Motion for reargument granted, and upon reargument the order of this court entered on August 3, 1978 directing a reference and report is recalled, and respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.